Citation Nr: 9908519	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-23 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to special monthly pension on account of being in 
need of aid and attendance of another person or on account of 
being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.  The veteran, who had military service from July 1969 
to August 1970, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  By this decision, the veteran has a single permanent 
disability evaluated as 100 percent disabling, and additional 
disabilities independently evaluated as 60 percent disabling.  

3.  The veteran is not shown to be blind, bedridden, a 
patient in a nursing home, confined to his immediate premises 
due to disabilities, or unable to avoid the hazards of his 
daily environment.  

4.  The veteran is not shown to have functional impairment of 
his upper extremities such that he would be unable to 
accomplish ordinary daily living activities without 
assistance.  


CONCLUSIONS OF LAW

1.  The requirements for a grant of special monthly pension 
at the housebound rate have been met.  38 U.S.C.A. 
§§ 1502(c), 1521(e), 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.351, 3.352 (1998). 

2.  The requirements for special monthly pension on account 
of being in need of aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502(b), 1521(d), 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.351, 3.352 (1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension. 38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).  The need for aid and attendance is 
defined as "helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person."  
38 C.F.R. § 3.351(b).  "Aid and attendance" is considered 
necessary where a veteran is unable to dress or undress 
himself, or keep himself ordinarily clean and presentable, or 
feed himself, or use bathroom facilities by himself.  38 
C.F.R. § 3.352(a).  A claimant is "permanently housebound" 
when substantially confined to his or her dwelling and the 
immediate premises, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 
3.351(d)(2).

Further, a veteran is in need of regular aid and attendance 
if he is blind or nearly blind; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

"Bedridden" is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

The veteran's currently rated disabilities include a 
psychiatric disorder, evaluated as 70 percent disabling; 
intervertebral disc disease, evaluated as 40 percent 
disabling; angina, evaluated as 30 percent disabling; asthma, 
evaluated as 30 percent disabling; arthritis of the right 
knee, evaluated as 10 percent disabling; and residuals of a 
right rotator cuff injury, evaluated as noncompensable.  The 
evidence also indicates that the veteran has controlled 
diabetes mellitus and gastroesophageal reflux disease, which 
has, in recent medical records, been described as stable and 
controlled with medication.  

At the outset, the Board notes that the veteran is not blind, 
bedridden, or a patient in a nursing home, nor is it 
contended otherwise.  The evidence also shows that the 
veteran does not require the assistance of another person to 
perform activities of daily living such as feeding or 
dressing himself, keeping himself ordinarily clean and 
presentable or tending to the wants of nature.  

A VA examination performed in September 1996 indicates that 
the veteran reported that he had difficulty in doing 
household chores because of pain in his right arm.  
Examination disclosed the veteran had good posture and was 
well-dressed and groomed.  He was alert and oriented times 
three and was in no acute distress.  There was mild to 
moderate pain to right arm motion overhead in elevation and 
abduction, and there was 10- to 25-pound-weight limit on 
lifting with the right arm.  The examination did not describe 
any restrictions of grip, fine movements or the ability for 
self-feeding, buttoning clothing, shaving and tending to the 
needs of nature.  Further, in September 1996, although the 
veteran denied experiencing shortness of breath at the time 
of the examination, he indicated that he did experience bouts 
of weakness and shortness of breath when doing housekeeping, 
laundry or ambulating long distances.  However, he did not 
indicate that he was unable to perform these tasks.  Notably, 
in December 1996, the veteran's low back pain, asthma, and 
gastroesophageal reflux disease were described as stable and 
the examiner noted that the veteran's asthma and 
gastroesophageal reflux were controlled with medication; with 
respect to the veteran's obesity, it was noted that the 
veteran had progressive weight loss.  Although several VA 
records from 1997 reflect treatment for exacerbations of 
asthma with complaints of wheezing, these records do not 
establish a factual need for the regular aid and attendance 
of another person.  Again, in May 1997, the veteran's asthma 
was described as stable as well as his degenerative joint 
disease of the knees and back, and his diabetes was reported 
to be diet controlled; a 10 pound weight loss in the last 
five months was also noted.  The assessment at that time was 
that the veteran had no active medical concerns.  Numerous VA 
treatment records demonstrate ongoing treatment for a variety 
of psychiatric symptomatology; however, such records again do 
not establish the veteran's entitlement to aid and 
attendance.  A May 1997 VA progress note indicates that the 
veteran was able to assist in the set-up for a bratwurst sale 
and that he participated in grocery shopping, a lunch outing, 
and transporting and organizing groceries, supplies, and 
equipment for the sale.  Further, although some of these 
records reflect the veteran's complaints of pain related to 
his back and/or shoulder, notably, in June 1997, the veteran 
sought treatment for left 5th digit pain with hitting a golf 
ball.  Based on the foregoing and a careful review of the 
records which provides a detailed picture of the veteran's 
physical abilities, the Board finds that the veteran is not 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.  See 38 U.S.C.A. § 1502(b); 
38 C.F.R. §§ 3.351, 3.352(a).  

With respect to the veteran's claim for special monthly 
pension at the housebound rate, the Board would note that, 
despite the veteran's multiple disabilities, the most recent 
rating decision indicates that he does not have a single 
permanent disability that is evaluated as 100 percent 
disabling.  Since having a single disability which is 
evaluated as 100 percent disabling is a threshold requirement 
for an increased pension benefit based on housebound status, 
38 U.S.C.A. § 1521(e) and 38 C.F.R. § 3.351(d), it is 
apparent that the basic requirements for special monthly 
pension on the account of being housebound have not been met, 
and the RO was correct in denying housebound benefits.

However, after reviewing the medical evidence of record, 
particularly the records pertaining to the veteran's 
psychiatric disabilities, the Board is of the opinion that 
the veteran's psychiatric disorder is more severe than 
reflected by the 70 percent evaluation assigned for that 
disability.  In this regard, the Board notes that the veteran 
has been diagnosed with a variety of psychiatric disorders, 
including borderline and antisocial personality disorders, 
and that only the veteran's depressive disorder has been 
assigned a compensable evaluation.  Separating out 
symptomatology referable to each disorder is difficult, if 
not impossible, and is not necessary for increased pension 
purposes.  

Following a VA examination performed in November 1997 the 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 40 to 50.  In an addendum to that examination dated 
in January 1998, the examiner explained that if the 
personality disorders reflected in the medical records were 
actually present, "people who have borderline and antisocial 
personality disorders do have difficulty in holding down a 
job . . . . If he were to have these personality disorders, 
it would be quite difficult for him to hold down a job."  
Since the veteran has been diagnosed with these personality 
disorders, the Board is of the opinion that the combined 
effect of the veteran's psychiatric disorders warrants a 100 
percent evaluation.  See 38 C.F.R. § 4.125-4.130 (1998).  
Accordingly, entitlement to special monthly pension at the 
housebound rate is established based on the veteran having a 
single permanent disability evaluated as 100 percent 
disabling and additional disabilities independently evaluated 
as 60 percent disabling.  



ORDER

Special monthly pension on account of being in need of 
regular aid and attendance of another is denied.

Subject to the provisions governing the award of monetary 
benefits, special monthly pension at the housebound rate is 
granted.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


- 8 -

- 1 -


